NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 EITAN LEASCHAUER,                                 No.     13-73818

              Petitioner,                          NTSB No. EA-5680

    v.
                                                   MEMORANDUM*
 NATIONAL TRANSPORTATION
 SAFETY BOARD; FEDERAL AVIATION
 ADMINISTRATION,

              Respondents.

                       On Petition for Review of an Order of the
                        National Transportation Safety Board

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Eitan Leaschauer petitions pro se for review of the National Transportation

Safety Board’s (“NTSB”) final order suspending Leaschauer’s private pilot

certificate pending reexamination. We have jurisdiction under 49 U.S.C. § 1153.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review the NTSB’s final order under the arbitrary and capricious standard.

Gilbert v. NTSB, 80 F.3d 364, 368 (9th Cir. 1996). We deny the petition for

review.

      The NTSB’s determination that a reasonable basis existed for the Federal

Aviation Administration (“FAA”) to request reexamination of Leaschauer was not

arbitrary or capricious because substantial evidence supported the NTSB’s finding

that Leaschauer took off without prior clearance. See Arrington v. Daniels, 516
F.3d 1106, 1112 (9th Cir. 2008) (arbitrary and capricious standard requires agency

to base decision on consideration of relevant factors and avoid clear error); 49

U.S.C. § 1153(b)(3) (“Findings of fact by the Board, if supported by substantial

evidence, are conclusive.”); 49 U.S.C. § 44709 (empowering FAA to reexamine

certificate holders).

      The NTSB’s determination that the chief administrative law judge (“ALJ”)

did not err by denying Leaschauer’s motion to disqualify the ALJ was not arbitrary

or capricious because Leaschauer failed to show that the ALJ had any bias or

prejudice from an extra-judicial source. See Arrington, 516 F.3d at 1112; Adm’r

v. Lackey, NTSB Order. No. EA-5419 at 11 (2008) (setting forth standard).

      The NTSB’s determination that the ALJ’s grant of leave for the FAA to

                                          2                                   13-73818
amend its complaint did not warrant relief was not arbitrary or capricious because

the amendment did not prejudice Leaschauer. See Janka v. NTSB, 925 F.2d 1147,

1152 (9th Cir. 1991) (reversal is warranted only for substantial and prejudicial

errors in administrative procedure).

      We reject as unsupported by the record Leaschauer’s contentions that he was

denied due process during proceedings. Id.

      We reject as without merit Leaschauer’s contentions regarding misconduct

by the ALJ or NTSB.

      All pending motions and requests are denied.

      PETITION FOR REVIEW DENIED.




                                          3                                   13-73818